Exhibit 10.41(b)

CONFORMED COPY

AMENDMENT NO. 2

TO THE BASE INDENTURE

This AMENDMENT NO. 2 TO THE BASE INDENTURE, dated as of February 15, 2008 (this
“Amendment”) is between Centre Point Funding, LLC (f/k/a Budget Truck Funding,
LLC), as issuer (“BTF”) and The Bank of New York Trust Company, N.A., in its
capacity as trustee (the “Trustee”).

RECITALS:

WHEREAS, BTF and the Trustee entered into that certain Base Indenture dated as
of May 11, 2006, as amended by that certain Amendment No. 1 to the Base
Indenture, dated as of May 16, 2007 (the “Base Indenture”);

WHEREAS, the parties hereto wish to amend the Base Indenture as provided herein;

WHEREAS, pursuant to the requirements of Section 12.1 of the Base Indenture, the
Requisite Investors or each affected Noteholder, as required, have consented in
writing to the amendments effected by the Amendment; and

WHEREAS, this Amendment has been duly authorized by all necessary limited
liability company action on the part of BTF;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.1. Terms Defined in Base Indenture. Capitalized terms used in this
Amendment not herein defined shall have the meaning contained in the Definitions
List attached to the Base Indenture as Annex 1 or as otherwise set forth in the
Base Indenture.

ARTICLE II

Amendments

Section 2.1. Amendments to Article 3: Security. Section 3.1(a)(i) is hereby
amended and restated in its entirety to read as follows:

“(i) the BTF Lease, any Sublease and any other agreements related to the BTF
Trucks to which BTF is a party or in which BTF otherwise has an interest
(collectively, the “BTF Agreements”), including, without limitation, all monies
due and to become due to BTF under or in connection with the BTF Agreements,
whether payable as rent, fees, expenses, costs,



--------------------------------------------------------------------------------

indemnities, insurance recoveries, damages for the breach of the BTF Agreements
or otherwise, all security for amounts payable thereunder and all rights,
remedies, powers, privileges and claims of BTF against any other party under or
with respect to the BTF Agreements (whether arising pursuant to the terms of the
BTF Agreements or otherwise available to BTF at law or in equity), the right to
enforce the BTF Agreements and to give or withhold any and all consents,
requests, notices, directions, approvals, extensions or waivers under or with
respect to the BTF Agreements or the obligations of any party thereunder;”

Section 2.2. Amendments to Article 7: Representations and Warranties.
Section 7.14(d) is hereby amended and restated in its entirety to read as
follows:

“(d) BTF’s legal name is Centre Point Funding, LLC and its location within the
meaning of Section 9-307 of the applicable UCC is the State of Delaware.”

Section 2.3. Amendments to Article 8: Covenants. Section 8.20 is amended and
restated in its entirety to read as follows:

“BTF will neither change its location (within the meaning of Section 9-301 of
the applicable UCC) or its legal name without at least 30 days’ (or such shorter
time as agreed to in writing by the Trustee upon the written consent of the
Required Noteholders of each Series of Notes Outstanding at such time) prior
written notice to the Trustee. In the event that BTF desires to so change its
location or change its legal name, prior to actually changing its location or
its legal name, BTF shall deliver to the Trustee an Officer’s Certificate of BTF
and an Opinion of Counsel confirming that the filings to be made by BTF shall
continue the perfected interest of the Trustee on behalf of the Secured Parties
in the Collateral in respect of the new location or new legal name of BTF. BTF
shall make all such filings and deliver to the Trustee copies of all such
required filings with the filing information duly noted thereon by the office in
which such filings were made within five (5) Business Days after changing its
location or its legal name.”

Section 2.4. Amendments to Article 12: Amendments. Section 12.1(iii) of the Base
Indenture is hereby amended and restated in its entirety to read as follows:

“(iii) the Eligible Truck Appendix may be amended and/or supplemented from time
to time by BTF without any approval or consent of any party; provided, however,
the Eligible Truck Appendix is subject to (i) the calculation of the Termination
Value Curve for each newly-added Truck, as determined by Deutsche Bank
Securities, Inc., (which Termination Value Curve shall be subject to the consent
of BTF), (ii) as applicable, the calculation of the credit enhancement
percentages for each newly-added Truck, as determined by the Required
Noteholders for each outstanding Series of Notes (which enhancement percentages
shall be subject to the consent of BTF) and (iii) the prior written consent of
Moody’s.”

Section 2.5. Amendments to Article 13: Miscellaneous. Section 13.1(a) is hereby
amended by replacing the words “Budget Truck Funding, LLC” in the notice address
for BTF with the words “Centre Point Funding, LLC”.

 

2



--------------------------------------------------------------------------------

Section 2.6. Amendments to Annex 1: Definitions List.

(a) Annex 1 to the Base Indenture is hereby amended to add the following defined
terms in appropriate alphabetical order:

“ACRG” means Avis Car Rental Group, LLC, a Delaware limited liability company.

“BRACS” means Budget Rent A Car System, Inc., a Delaware corporation.

“Permitted Sublessee” means each of ACRG and BRACS and any other Person that
becomes a sublessee under a Sublease in accordance with Section 7 of the BTF
Lease; provided that each of ACRG, BRACS and any such other Person shall only be
a “Permitted Sublessee” so long as it remains a wholly-owned subsidiary of the
Guarantor.

“Sublease” means any sublease entered into between the Lessee and any Permitted
Sublessee pursuant to Section 7 of the BTF Lease and any and all other
contracts, agreements, guarantees, insurance, warranties, instruments or
certificates entered into or delivered to the Lessee in connection therewith.

(b) The defined term “BTF” contained in Annex 1 is hereby amended and restated
in its entirety to read as follows:

“BTF” means Centre Point Funding, LLC (f/k/a Budget Truck Funding, LLC), a
Delaware limited liability company and its successors.

Section 2.7. Amendments to Schedule I: Termination Value Curve Schedule.
Schedule I to the Base Indenture is hereby amended and restated in its entirety
by the replacement thereof with the Schedule I attached as Annex A hereto.

ARTICLE III.

Miscellaneous

Section 3.1. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any of the parties
hereto under the Base Indenture, nor alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Base Indenture, all of which are hereby ratified and affirmed in all
respects by each of the parties hereto and shall continue in full force and
effect. This Amendment shall apply and be effective only with respect to the
provisions of the Base Indenture specifically referred to herein, and any
references in the Base Indenture to the provisions of the Base Indenture
specifically referred to herein shall be to such provisions as amended by this
Amendment.

Section 3.2. Condition to Effectiveness. This Amendment shall become effective
as of the date hereof only upon receipt by the Administrative Agent under the
Series 2006-1 Supplement to the Base Indenture, dated as of May 11, 2006, as
amended by that certain Amendment No. 1 to Series 2006-1 Supplement, dated as of
May 16, 2007 (the “Series 2006-1 Supplement”) of written confirmation from
Moody’s that the Series 2006-1 Notes (as defined in the Series 2006-1
Supplement) are publicly rated at least “A3” by Moody’s after giving effect to
the amendments contemplated by this Amendment.

 

3



--------------------------------------------------------------------------------

Section 3.3. Waiver of Notice. Each of the parties hereto waives any prior
notice and any notice period that may be required by any other agreement or
document in connection with the execution of this Amendment.

Section 3.4. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 3.5. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PROVISIONS
THEREOF REGARDING CONFLICTS OF LAWS), AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 3.6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties herein in separate counterparts, each of
which when executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

CENTRE POINT FUNDING, LLC, as Issuer By:  

/s/: Joe Ferraro

Name:   Joe Ferraro Title:   Vice President, Truck Operations

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee

By:  

/s/: Marian Onischak

Name:   Marian Onischak Title:   Vice President

 

S-1